IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-17-00167-CV

                       IN THE INTEREST OF A.L.M., A CHILD


                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. 11-20459-CV


                                        ORDER

       In response to your request filed July 17, 2017, the Clerk of this Court is ordered to

provide to you the record in this appeal for your use in preparing your brief in the above

referenced appeal.

       The reporter’s record consists of one volume, containing 42 pages, including the

exhibit introduced at the hearing. The clerk’s record consists of one volume, containing

a total of 56 pages.

       Neither the reporter’s record nor the clerk’s record may be disassembled or taken

apart for any reason. See 10TH TEX. APP. (WACO) LOC. R. 11(c).

       Because the filing of the appellate record was completed on July 18, 2017, your

brief would normally be due August 17, 2017.                See TEX. R. APP. P. 38.6(a).
Notwithstanding the normal due date would be August 17, 2017, the Court has set the

due date for your brief as September 11, 2017.

        The entire appellate record must be returned to the Court at the time your brief is

filed. See 10TH TEX. APP. (WACO) LOC. R. 11(a). Alteration, modification, destruction, or

the failure to return the record at the time your brief is filed will possibly result in

sanctions including replacement of the record at your cost or dismissal of your appeal.


                                          PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed July 26, 2017




In the Interest of A.L.M.                                                            Page 2